Order in so far as an appeal therefrom has been taken affirmed, without costs. The question of the duty of the husband to provide for the maintenance of the wife in the State hospital is not here. His liability, if it exists, may be enforced by a proceeding under section 77 of the Mental Hygiene Law. No such procedure has been undertaken. As the matter stands, the wife abandoned her husband and thereby lost her right to support and maintenance. The present disposition of the rights of the parties is temporary in its nature. We think the husband is entitled to occupy the property held by the parties as tenants by the entirety without accounting for the value of use and occupation. (Hiles v. Fisher, 144 N. Y. 306; Joslyn v. Joslyn, 9 Hun, 388.) Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.